Citation Nr: 0018401	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-03 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for multiple lipomas with 
tinea cruris.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

The veteran's skin disorder currently is manifested by 
complaints of constant itching over the back and groin area; 
tender multiple subcutaneous tumors with multiple 
subcutaneous tumors; lesions on the back; hyperpigmented 
lichenified eruption with scaling in the groin area; and 
involvement of the abdomen, arms and legs.  

CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a skin disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.27, 4.118, Diagnostic 
Code (DC) 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a 
claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish 
a well-grounded claim.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claims for increased ratings are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A review of the service medical records (SMRs) reveals that 
the veteran was found to have multiple lipomas over the upper 
extremities in 1967.  He was seen for a rash in January 1968.  
Upon post-service examination in November 1970, multiple 
asymptomatic lipomas involving the entire body were noted.  

The RO granted service connection for asymptomatic multiple 
lipomas in a December 1970 rating decision and assigned a 
noncompensable rating.  

In March 1998, the veteran submitted a claim for an increased 
rating for his skin disorder.  Records submitted in support 
of this claim include private records dated from 1988 through 
1998.  They are negative for treatment of skin problems.  

In July 1998, the RO denied a compensable rating for the 
veteran's service-connected skin disorder, and the veteran 
submitted a notice of disagreement.  This appeal ensued.  

Subsequently submitted VA records from 1999 reflect that the 
veteran was seen for skin-scattered soft tissue masses of the 
legs, arms, thorax, and abdomen.  In February 1999, pruritic 
masses on the back were also noted.  A mass on the left 
wrist, diagnosed as a ganglion cyst, was also reported.  It 
was ultimately removed in April 1999.  In May 1999, it was 
noted that there were no complications as a result of this 
procedure.  

In June 1999, the RO determined that service connection for 
tinea cruris was warranted in that this manifestation was 
part and parcel of the veteran's skin disorder.  The 
noncompensable evaluation for the service-connected disorder 
was continued.  

Additional VA records from 1999 were added to the claims 
file.  These records included the April 1999 surgical 
pathology report of the left wrist excision that showed 
angiolipoma and dense fibrous tissue with area of reactive 
fibrosis.  Also added was an August 1999 VA examination.  The 
examiner noted that she had reviewed the medical records.  A 
significant past medical history of diabetes mellitus was 
noted.  The veteran's complaints included multiple 
subcutaneous tumors on the body.  These were described by the 
appellant as painful and had been present for 30 years.  He 
also reported a rash in the groin area that was described as 
"intensely" pruritic.  He used a topical medication for 
this area with minimal relief.  He also complained of 
multiple brown papules on the back that also itched.  

Physical examination showed multiple subcutaneous tumors that 
were round and soft.  Some were tender on palpation, ranging 
in size from 1 cm. to 5 cm. and located on the extremities 
and trunk.  There was no ulceration, exfoliation, or crusting 
to these lesions.  There were no associated systemic and 
nervous manifestations other than the fact that they were 
painful.  As to the groin rash, the examiner noted that was a 
hyperpigmented lichenified eruption with scaling in the groin 
area.  Tinea cruris was noted.  On his back, there were 
multiple, small brown papules with no ulceration or scaling 
and no systemic manifestations.  

The diagnoses were angiolipomas, tinea cruris with intense 
itching that resulted in sleeplessness, seborrheic keratosis, 
benign lesions, which might be pruritic, and generalized 
itching, possible secondary to his diabetes.  Medications 
were prescribed for control of his complaints.  

In September 1999, the RO continued the noncompensable 
rating.  

In an October 1999 statement, the veteran argued that his 
itching was not the result of his diabetes mellitus as this 
was only diagnosed two years earlier, and he had a recurring 
rash and constant itching since his return from military 
service.  

The Board notes that the veteran's skin disorder has been 
rated as analogous to eczema under DCs 7819-7806.  See 
38 C.F.R. §§ 4.20 and 4.27 (1999).  Under these provisions, a 
noncompensable evaluation is assigned for eczema manifested 
by slight, if any, exfoliation, exudation or itching, or on a 
nonexposed surface or small area.  A 10 percent evaluation is 
assigned where there is exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations; or where the disorder is exceptionally 
repugnant.  38 C.F.R. § 4.118, DC 7806.  

In applying the above criteria to the facts in this case, the 
Board finds that the veteran's skin disorder has been most 
consistent with the criteria for a 10 percent evaluation 
under DC 7806 throughout the appeals period.  The Board notes 
that the veteran's skin disorder is not shown to be 
manifested by exfoliation or exudation, and that his 
generalized itching has been attributed to diabetes mellitus.  
However, the evidence does reflect that the service connected 
skin disorders involve intense itching in the groin, pain and 
itching in the back, and clinical records show that the 
condition involves a fairly extensive area including the 
legs, arms and abdomen, in addition to the back and groin.  
The Board also finds the veteran's statements as to his 
condition to be credible, and he maintains that he often is 
kept awake due to the intensity of the itching. Since the 
disability involves an extensive area and is manifested by 
itching, the Board finds that it approximates the criteria 
for a 10 percent evaluation.  

In reaching this decision, the Board has determined that the 
veteran's skin disorder does not warrant an evaluation in 
excess of 10 percent under applicable schedular criteria.  In 
this regard, the medical evidence simply does not show that 
the veteran's skin disorder is manifested by exudation, 
extensive lesions, or marked disfigurement so as to warrant a 
30 percent rating.  There is also no evidence that this 
disorder has produced systemic or nervous manifestations, nor 
is it shown to be exceptionally repugnant.  On the VA 
examination in August 1999, it was specifically noted that 
the skin diseases did not involve systemic manifestations.  
Hence, the preponderance of the evidence is against an 
evaluation in excess of 10 percent under DC 7806.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extraschedular rating is a component of the appellant's 
claim for an increased rating, Floyd, 9 Vet. App. at 96

In the instant case the RO considered the applicability of § 
3.321 in the February 1999 statement of the case.  
Accordingly consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Neither the veteran or his representative have specifically 
raised the question of entitlement to an extraschedular 
evaluation, however, the veteran did report on the most 
recent VA examination that his itching caused him to loose 
sleep and that this in turn caused him to be unable to drive 
at work.  This statement could be construed as raising the 
question of entitlement to an extraschedular evaluation.  
However, the veteran has not reported any time lost from work 
or any loss of income due to the service-connected 
disability.  His skin disability has not resulted in any 
periods of hospitalization.  Accordingly, the Board is unable 
to find that the service skin conditions are manifested by 
the need for frequent periods of hospitalization or marked 
interference with employment so as to warrant an 
extraschedular evaluation.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent evaluation for multiple 
lipomas with tinea cruris is granted.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

